U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 001-10559 CHINA LOGISTICS, INC. NEVADA 65-1021346 (State or other jurisdiction of (IRS Employer identification No.) incorporation or organization) Suite 910, Yi An Plaza, 33 Jian She Liu Road Guangzou, P.R.China 510000 (Address of principal executive offices) (8629) 8436-8561 (Issuer's telephone number) Indicate by check mark if the registrant is a well-know seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [x] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes []No [x] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes []No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 if Regulation S-K (229.405 of this Chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy of information statements incorporated by reference in Part III of this Form 10-Q or any amendments to this Form 10-Q. Yes []No [x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes []No [x] Number of shares of common stock outstanding as of November 15, 2010:54,786,726 Number of shares of preferred stock outstanding as of November 15, 2010: 3,295,000 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 1 INDEX TO FORM 10-Q Page No. PART I Item 1.Financial Statements 3 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 Item 4T. Controls and Procedures 11 PART II Item 1.Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3.Defaults Upon Senior Securities 13 Item 4.Removed and Reserved 13 Item 5.Other Information 13 Item 6.Exhibits 13 2 ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS INDEX TOCHINA LOGISTICS, INC. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS CHINA LOGISTICS, INC. PAGE Unaudited Condensed Consolidated Balance Sheet 4 Unaudited Condensed Consolidated Statement of Operations5 Unaudited Condensed Consolidated Statement of Cash Flows6 Notes to Unaudited Condensed Consolidated Financial Statements7 3 China Logistics, Inc and Subsidiary Unaudited Condensed Consolidated Balance Sheets As of September 30, 2010 and December 31, 2009 ASSETS September 30, 2010 December 31, 2009 (Audited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable,trade Other receivables Inventory Prepaid expenses Prepaid VAT tax TOTAL CURRNET ASSETS $ $ FIXED ASSETS Property, plant, and equipment $ $ Accumulated depreciation ) ) NET FIXED ASSETS $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Other payables Other payables-related party Received in advance Tax payable - TOTAL CURRENT LIABILITIES $ $ TOTAL LIABILITIES $ $ COMMITMENTS AND CONTINGENCIES Redeemable preferred stock (par value $.01, 5,000,000 Shares $ $ authorized, 3,295,000 shares issued and outstanding as of June 30, 2010 and December 31, 2009 STOCKHOLDERS' EQUITY Common stock (par value $.0001, 250,000,000 shares authorized, 54,787,026 shares issued and outstanding as of June 30, 2010 and December 31, 2009 Additional paid in capital Statutory reserves Accumulated other comprehensive income Retained earnings (deficit) ) ) TOTAL STOCKHOLDERS' EQUITY $ $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 4 China Logistics, Inc and Subsidiary Unaudited Condensed Consolidated Statements of Operations For the Three and Nine Months ended September 30, 2010 and 2009 For the Three months ended For the Nine months ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Revenues Product $ Services Cost of revenues Gross profits Operating expenses Selling General and Administrative $ Stock based compensation Income (Loss) from Operations ) Other income (expenses) Finance income (costs) (loss) on extinguishment of convertible debt ) ) Non-operating income (expense) Total other income (loss) Income (loss) from Operations ) Income taxes Net Income (Loss) Other comprehensive income (loss) Foreign currency translation gain (loss) ) Comprehensive income (loss) $ ) $ ) $ ) $ ) Net loss per common share Basic & diluted $ Weighted average common shares outstanding Basic & diluted The accompanying notes are an integral part of the financial statements 5 China Logistics, Inc and Subsidiary Unaudited Condensed Consolidated Statements of Cash Flows For the Nine Months Ended June 30, 2010 and 2009 For the Nine months ended September 30, 2010 September 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) Common stock issued for services rendered and expensed Common stock issued for extinguishment of debt Adjustments to reconcile net income (loss) to net cash (used in) operating activities: Depreciation Accounts receivable ,trade Other receivable ) ) Prepaid expense Inventory Accounts payable ) ) Tax payable ) Other payable ) Others NET CASH (USED IN) OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Increase of PPE ) Purchase of property, plant, and equipment ) ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase (decrease) of due to shareholders' ) ) Due from shareholders' Statutory reserves Capital contribution NET CASH PROVIDED BY FINANCING ACTIVITIES ) ) FOREIGN CURRENCY TRANSLATION ADJUSTMENT ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ Cash paid for interest $ $
